     Case
     Case2:21-cv-01521-GMN-BNW
          2:21-cv-01521-GMN-BNW Document
                                Document11
                                         9 Filed
                                           Filed09/15/21
                                                 09/16/21 Page
                                                          Page11of
                                                                 of22




      WRIGHT, FINLAY & ZAK, LLP
 1
      Ramir M. Hernandez, Esq.
 2    Nevada Bar No. 13146
      7785 W. Sahara Ave., Suite 200
 3    Las Vegas, NV 89117
      (702) 475-7964; Fax: (702) 946-1345
 4
      rhernandez@wrightlegal.net
 5    Attorneys for Defendant, DIRECTV, LLC (incorrectly named as AT&T Uverse)

 6                                 UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA

 8    STEPHEN CHAMPAGNE,                                    Case No.: 2:21-cv-01521-GMN-BNW

 9                   Plaintiff,                             JOINT MOTION TO EXTEND
                                                            DEADLINE TO ANSWER
10
              vs.
11                                                          (First Request)
      NATIONAL CONSUMER TELECOM &
12    UTILITIES EXCHANGE, INC.; AT&T
13    UVERSE,

14                   Defendants.

15
              Plaintiff, Stephen Champagne (“Plaintiff”) and Defendant, DIRECTV, LLC (incorrectly
16
      named AT&T Uverse) (“Defendant”), by and though their undersigned counsel, hereby move that
17
      Defendant shall have up and including October 15, 2021, to answer or otherwise respond to
18
      Plaintiff’s complaint. The parties request the additional time to continue to discuss settlement prior
19
      to Defendant filing an answer or otherwise responding the complaint. This motion is filed in good
20
      faith and not intended to cause delay. This is the parties’ first request of an extension of time to
21
      answer the complaint by Defendant.
22
      /././
23
      /././
24
      /././
25
      /././
26
      /././
27
      /././
28
      /././



                                                   Page 1 of 2
     Case
     Case2:21-cv-01521-GMN-BNW
          2:21-cv-01521-GMN-BNW Document
                                Document11
                                         9 Filed
                                           Filed09/15/21
                                                 09/16/21 Page
                                                          Page22of
                                                                 of22




 1           As part of this motion, Defendant agrees to participate in any Rule 26(f) conference that
 2    occurs during the pendency of this extension.
 3           IT IS SO STIPULATED.
 4
       WRIGHT, FINLAY & ZAK, LLP                         KRIEGER LAW GROUP, LLC
 5
 6
       /s/ Ramir M. Hernandez                            /s/ Shawn Miller
 7     Ramir M. Hernandez, Esq.                          David Krieger, Esq.
 8     Nevada Bar No. 11731                              Nevada Bar No. 9086
       7785 W. Sahara Ave., Suite 200                    Shawn Miller, Esq.
 9     Las Vegas, NV 89117                               Nevada Bar No. 7825
       Attorneys for Defendant, DIRECTV, LLC             2850 W. Horizon Ridge Pkwy, Ste. 200
10     (incorrectly named as AT&T Uverse)                Henderson, Nevada 89052
11                                                       Attorneys for Plaintiff Stephen
                                                         Champagne
12
13
                                                 ORDER
14
             IT IS SO ORDERED.
15
16
                                                  _______________________________________
17                                                UNITED STATES DISTRICT COURT JUDGE

18                                                DATED: ______________________________
19
20
21                                             Order

22                                   IT IS SO ORDERED

23                                   DATED: 2:38 pm, September 16, 2021

24
25
                                     BRENDA WEKSLER
26                                   UNITED STATES MAGISTRATE JUDGE
27
28



                                                Page 2 of 2
